DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
1.   	Claims 1-20 are allowed.
Examiner’s Amendment
2. 	An examiner's amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST
be submitted no later than the payment of the issue fee.
A.	 Claim 7, line 9: Delete “the polymer" and insert — “the polymer material’ —.
B.	Claim 7, line 11: Delete “the polymer" and insert — “the polymer material’ —.
C.	Claim 16, line 2: Delete “the material" and insert — “the first material’ —.
D.	Claim 17, line 2: Delete “the material" and insert — “the first material’ —.
E.	Claim 18, line 2: Delete “the material" and insert — “the first material’ —.

Authorization for this examiner's amendment was given in a telephone interview with Manjula Variyam on 11-12-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”		

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NITIN PAREKH/
Primary Examiner, Art Unit 2811